Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the application filed on December 6, 2021 in which claims 1-10 and 16-20 were presented for examination, of which claims 1, 4, 8, and 9 were amended, and claims 16-20 were added.

Response to Arguments
Applicant's arguments filed December 6, 2021  have been fully considered but they are not persuasive. 
Applicants 1st Argument: "At least some": The Office Action rejects claim 1, asserting the phrase "at least some" is indefinite as it appears in the claim recitation of "channels at least some of the incident light through the light permeable fabric as emitted light coming out the inside surface." In response it is noted that light permeability ratio concerns the amount of the incident light hitting the outside surface (Ls) that passes through the garment (LF). The light permeability ratio is disclosed in the 
Thus, it is believed that the phrase "at least some" in regards to the incident light passing through the fabric.is fairly well defined. Accordingly, withdrawal of the § 112(b) rejection is respectfully requested. 
Examiners Response: Examiner respectfully disagrees. Limitations from the specification cannot be imposed on claims, unless the specification defines the meaning of the claimed limitation. In this case, “at least some” is not defined and applicant states in Par. 0040 “Some embodiments may have a light permeability ratio as high as 97%, passing nearly all the light incident upon the fabric.” There are no meets and bounds to the term “some”. If applicant is trying to claim a range then it should be stated as such in the claims.  

Applicants 2nd Argument: "Object": The Office Action rejects claim 1, asserting the word "object" is indefinite because it is unclear what sort of object is inside the garment fabric. The claim recitation at issue is: "at least partially obscuring an object adjacent the inside surface of the garment fabric." A garment is an item of clothing. So quite often the object inside the garment is a person. However, the claim recitations are concentrated on structural limitations rather than intended uses. So rather than define 
Examiners Response. Examiner respectfully disagrees. Limitations from the specification cannot be imposed on claims, unless the specification defines the meaning of the claimed limitation. In Par. 0031, it states “A semitransparent material 
passes some light without diffusing the light of the object. Thus, a semitransparent material discloses a muted image of the object beneath itself to a certain extent showing a reduced intensity version of the object.” It is unclear to the examiner what is the “object” since there is no structure defined in the specification and claims for it. 

Applicants 3rd Argument:  Riedel is not concerned with diffusing the light incident on the garment. The Riedel document does not mention the term "diffuse". Hence, Riedel does not teach or suggest "wherein at least some of the emitted light is diffused," as recited in claim 1. Further, Riedel does not teach or suggest "wherein all of the emitted light is diffused," as recited in newly added dependent claim 20.
Examiners Response: Although Riedel does not use the word “diffuse” the action of light diffusing through the garment is stated in Col. 2, lines: 1-7 and Col. 3, Lines: 25-34. Examiner notes 100% of the suns ray would hit the outside surface of the garment, and 65% of the rays contact the users skin. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “all of the emitted light is diffused (claims 6 and 20)”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “object (claim 1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification filed on May 12, 2019, is absent regarding all of the emitted light is diffused (claim 1).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “at least some of the incident light” in line: 10 is indefinite because it is unclear what metes and bounds are there for the term “some”.
Regarding claim 1, the limitation “an object” in line: 12 is indefinite because it is unclear what the “object” is.
Regarding claims 6 and 20, the limitation “wherein all of the emitted light is diffused” is indefinite because it is claiming a theoretical range. In Par. 0040 of the Applicants specification, it’s stated “Some embodiments may have a light permeability ratio as high as 97%, passing nearly all the light incident upon the fabric” and in Par. 0041 “Of course it's understood that the upper theoretical range of all these "equal to or greater than" ranges is slightly less than 100%.” Applicant acknowledges it is not possible for “all of the emitted light” to be “diffused”. Examiner suggests changing the limitation to “wherein substantially all of the emitted light is diffused”.

Claims 2-5, 7-10, and 16-19 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US PG Pub. 2002/0022433) in view of Riedel (US Patent 5,518,798) as best understood.
Regarding claim 1, Yeung et al. “Yeung” discloses a light permeable garment (combination of 100 and 200, Par. 0036, Par. 0039, and Par. 0048, Fig. 1-4, examiner notes the garment is “light permeable” since it can be knitted or woven, which has apertures due to the garments knitted or woven structure. Because of the apertures, light would be diffused through the fabric, as explained in applicants specification in Par. 0018, Par. 0019, and Par. 0023), further comprising: a waist opening (see annotated Fig. 1 below); at least two appendage openings (see annotated Fig. 1 below); at least two hems (Par. 0048, lines: 8-9), each of the at least two hems being associate with a respective one of the at least two appendage openings (examiner notes because the hem is placed along “all edges of the garment”, as stated in Par. 0048, Lines: 8-9, there are hems placed around the “appendage openings” since those also make up the edges of the garment), wherein the at least two hems each comprise at least two plies (examiner notes “at least two plies” are used to create each hem since the garment, disclosed by Yeung, has two layers, and its well known in the art that hems are created by taking an edge of a garment, turning it under, and then sewing it); and garment fabric (combination of 100 and 200) comprising an outside surface (the “outside surface” is shown in Fig. 3 below) and an inside surface (see annotated Fig. 1 below), said garment fabric (combination of 100 and 200) being disposed between the waist opening and the at least two appendage openings (examiner notes this limitation is shown in Fig. 1-4), (combination of 100 and 200) comprising light permeable fabric that, upon exposure to incident light hitting the outside surface, channels at least some of the incident light through the light permeable fabric as emitted light coming out the inside surface; and wherein at least some of the emitted light is diffused, at least partially obscuring an object adjacent the inside surface of the garment fabric (“upon exposure…inside surface of the garment fabric” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes when light hits the garment some of it would go through the apertures of the knitted structure to be diffused, since the “garment” disclosed by Yeung is “light permeable”, for the reason stated above).

    PNG
    media_image1.png
    290
    392
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

Yeung discloses the invention substantially as claimed above.
Yeung does not disclose the light permeable fabric has a light permeability ratio of at least 30%.
However, Riedel teaches yet another light permeable garment, wherein Riedel teaches a light permeable fabric has a light permeability ratio of about 65% (Col. 3, Lines: 25-34);
Wherein the light permeability ratio is calculated using                         
                            
                                
                                    L
                                    f
                                
                                
                                    L
                                    s
                                
                            
                        
                    ; and
Wherein Ls is the incident light hitting the outside surface and Lf is the emitted light coming out the inside surface (Col. 3, Lines: 25-34, Examiner notes Ls is 100% since 100% of the suns ray would hit the outside surface of the garment, and Lf is 65% since this is the ray contacting the users skin. 65/100 converted into a percentage is 65%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric as disclosed by Yeung, by having a light permeability ratio of about 65% as taught by Riedel, in order to allow a person to get tanned while being clothed.
Yeung in view of Riedel disclose the general conditions of the claimed invention except for the express disclosure of a light permeability ratio of at least 30%.  
	However, the light permeability ratio of 65% is resulted from “knitted fabric having hexagonal mesh openings of uniform size of 73% nylon and 27% polyurethane in thread counts of 40 denier and 280 denier respectively with a mass per unit area of 160 g/m.sup.2 have shown that the knitted fabric allows through about 65% of the UV rays of the sun or in other words shields the body from about 1/3 of the UV radiation.” (Col. 2, lines: 1-7 of Riedel). Examiner notes the ratio percentage could be lower since Riedel also teaches the composition of fibers and mass per unit area can vary “The knitted fabric can be composed of 60% to 80% polyamide fibers and 20% to 40% polyurethane elastomer, preferably of 73% polyamide fiber and 27% polyurethane elastomer. The knitted fabric can have a mass per unit area of 120-200 g/m.sup.2, preferably 160 g/m.sup.2. The mesh openings can have a clear mesh opening with amounting to 0.2-1.0 mm, preferably 0.5 mm.” (Col. 1, lines: 61-67)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a light permeability ratio of at least 30%, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation), in order to prevent the wearers skin from becoming too red and damaged. 

Regarding claim 2, Yeung in view of Riedel disclose said at least two plies consist of no more than two plies (examiner notes since the garment is two layers, Fig. 1-4 of Yeung, there are only two plies).  

Regarding claim 3, Yeung in view of Riedel disclose the light permeable fabric has a light permeability ratio of at least 30% but no more than 90% Col. 3, Lines: 25-34 of Riedel).

Regarding claim 4, Yeung in view of Riedel disclose the light permeability ratio is at least 40% but no more than 80% (Col. 3, Lines: 25-34 of Riedel).

Regarding claim 5, Yeung in view of Riedel disclose the light permeable fabric is a multilayer woven fabric (Par. 0036, Par. 0039, and Par. 0048 of Yeung).
 
Regarding claim 7, Yeung in view of Riedel disclose the light permeable fabric is a jersey like fabric (examiner notes the fabric disclosed by Yeung is a “jersey-like fabric” since it’s knitted, as explained in the applicant’s specification in Par. 0018).

Regarding claim 9, Yeung in view of Riedel disclose a neck opening (see annotated Fig. 1 above of Yeung); and a bottom edge (see annotated Fig. 1 above) that circumscribes the waist opening (see annotated Fig. 1 above); wherein the at least two appendage openings (see annotated Fig. 1 above) are arm openings (examiner notes the “arm openings” are shown in Fig. 1); and wherein the light permeable garment is a sheer jersey (examiner notes because the garment is knitted or woven, the garment is a “sheer jersey” since knitted or woven structures have apertures).

Regarding claim 10, Yeung in view of Riedel disclose one or more fabric fasteners (see annotated Fig. 1 above of Yeung, examiner notes the straps are considered to be “fabric fasteners” since it keeps the garment held on a person).

Regarding claim 18, Yeung in view of Riedel disclose the garment fabric (the fabric of combination 100 and 200, Fig. 1-4 and 9 of Yeung) disposed between the waist opening (see annotated Fig. 1 above) and the at least two appendage openings consists of light permeable fabric (see annotated Fig. 1 above, Par. 0036, Par. 0039, and Par. 0048, examiner notes appendage openings are made of the garment fabric, which is “light permeable” as explained in claim 1).  

Regarding claim 19, Yeung in view of Riedel disclose the garment fabric is a multilayer woven fabric and allows the emitted light to pass directly through the multilayer woven fabric without being deflected (Par. 0036, Par. 0039, and Par. 0048, Fig. 1-4 of Yeung, examiner notes the garment is “light permeable” since it can be knitted or woven, which has apertures due to the garments knitted or woven structure. Because of the apertures, light would be diffused through the fabric, as explained in applicants specification in Par. 0018, Par. 0019, and Par. 0023, “allows the…deflected, is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
They do not explicitly disclose the multilayer woven fabric does not have any gaps or holes.
However, in Par. 0020 of the Applicants specification, they state “Multilayer weaves tend not to have gaps or holes that allow light to pass directly through the fabric without being deflected […] Therefore, the term "multilayer weave" or "multilayer woven" 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multilayer woven fabric disclosed by  Yeung in view of Riedel would not have any gaps or holes since applicant states “Multilayer weaves tend not to have gaps or holes”, in order to enhance the structural integrity of the garment.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Riedel, further in view of Bortnick (US Patent 4,546,493), hereinafter Bortnick, as best understood.
Regarding claim 6, Yeung in view of Riedel disclose the invention substantially as claimed above.
They do not disclose all of the emitted light passing through multiple layers of the multilayer woven fabric is diffused.  
However, Bortnick teaches yet another light permeable garment, wherein Bortnick teaches all of the emitted light passing through the woven fabric is diffused (Col. 2, lines: 4-9, examiner notes since the garment is “transparent” one of ordinary skill in the art would recognize all emitted light is diffused).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric as disclosed by Yeung in view of Riedel, by having all of the emitted light passing through the woven fabric Bortnick, in order to allow a person’s body to get fully tanned while being clothed.

Regarding claim 20, Yeung in view of Riedel disclose the invention substantially as claimed above.
They do not disclose all of the emitted light is diffused.
However, Bortnick teaches yet another light permeable garment, wherein Bortnick teaches all emitted light is diffused (Col. 2, lines: 4-9, examiner notes since the garment is “transparent” one of ordinary skill in the art would recognize all emitted light is diffused)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment as disclosed by Yeung in view of Riedel, by having all emitted light diffused as taught by Bortnick, in order to allow a person’s body to get fully tanned while being clothed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Riedel, further in view of Orloff (US Patent 8,707,463), hereinafter Orloff, as best understood.
Regarding claim 8, Yeung in view of Riedel disclose the invention substantially as claimed above.
They do not disclose sheer shorts.
However, Orloff teaches yet another light permeable garment (Col. 12, Lines: 1-9,  examiner notes the garment disclosed by Orloff is “light permeable” since it can be knitted or woven, which has apertures due to the garments knitted or woven structure), wherein Orloff teaches a waistband (see annotated Fig. 6A below) that circumscribes a waist opening (see annotated Fig. 6A below); wherein the at least two appendage openings (see annotated Fig. 6A below) are leg openings (examiner notes the “leg openings” are shown in Fig. 6A); and wherein the light permeable garment is a pair of sheer shorts (examiner notes because the garment is knitted or woven, the garment is a “pair of sheer shorts” since knitted or woven structures have apertures). 

    PNG
    media_image2.png
    574
    657
    media_image2.png
    Greyscale

Fig. 6A-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment as disclosed by Yeung in view of Riedel, by having the garment be a pair of sheer shorts as taught by Orloff, in order to allow a person to get their thighs tanned while being clothed.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Riedel, further in view of Zanoni (US Patent 4,757,559), hereinafter Zanoni, as best understood.
Regarding claim 16, Yeung in view of Riedel disclose said at least two plies consist of no more than two plies (examiner notes since the garment is two layers, Fig. 1-4 of Yeung, there are only two plies).
They do not disclose each of the at least two hems including a folded-over flap of the garment fabric that forms a respective one of the at least two appendage openings
However, Zanoni teaches yet another garment, wherein Zanoni teaches a garment (Col. 3, lines: 31-35 and 40-43, examiner notes the embodiment shown in Fig. 3-13 is regarding “pants”) comprising: at least two hems including a folded-over flap of the garment fabric that forms a respective one of the at least two appendage openings (Col. 4, lines: 48-56, Col. 6, lines: 27-57); and each of the at least two hems including thread sewn into the folded-over flap of the garment fabric to form a two ply-hem for the respective one of the at least two appendage openings (Col. 4, line: 65-Col. 5, line: 3, Col. 5, lines: 4-9, Col. 6, lines: 51-57).  
Yeung in view of Riedel, by having at least two hems including a folded-over flap of the garment fabric as taught by Zanoni, in order to enhance the structural integrity of the garment.

Regarding claim 17, Yeung in view of Riedel, further in view of Zanoni disclose a hem-width (see annotated Fig. 11 below of Zanoni) of each of the at least two hems formed by the folded-over flap of the garment fabric (Col. 6, lines: 44-57).

    PNG
    media_image3.png
    182
    264
    media_image3.png
    Greyscale

Fig. 11-Examiner Annotated
They do not explicitly disclose the hem-width is no greater than 0.5 inch.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the hem-width is no greater than 0.5 inch, since the claimed value is merely an optimum or workable range, in order to prevent the hems from having portions where material is hanging.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732 

/KHALED ANNIS/Primary Examiner, Art Unit 3732